DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 31 is objected to because of the following informalities:  Claim 31 is identical to claim 16.   Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 15-16, 30, 31 and 33-35 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 4911237 A to Melenyzer.
Regarding claim 12: Melenyzer discloses a method for disconnecting a releasable connection mechanism from a tubular member in a well (Abstract), comprising: 
positioning the tubular member 1 within the well (Col 1, lines 5-21); 
axially moving a collet stop 46 with respect to a collet 42 of the releasable connection mechanism from a disengaged position to an engaged position where the collet stop engages the collet 42 (Figures 2B, 3B, 4B); and 

Regarding claim 15: Melenyzer discloses wherein the step of moving the collet stop 46 further comprises providing pressurized fluid against a piston 50 coupled to the collet stop 46 to move the piston 50 and the collet stop 46 with respect to the collet 42. (Col 5, lines 7-25)
Regarding claim 16 and 31: Melenyzer discloses wherein the tubular member 1 comprises a downhole tool (liner hanger is considered a downhole tool). 
Regarding claim 30: Melenyzer discloses further comprising engaging a snap ring 48 with the collet stop 46 when the collet stop is moved to the engaged position to lock the collet stop in the engaged position (Col 5, lines 53-67).
Regarding claim 33: Melenyzer discloses wherein the step of axially moving the collet stop 46 with respect to the collet 42 of the releasable connection mechanism from the disengaged position to the engaged positionwhere the collet stop 46 engages the collet 42 further comprises engaging a shoulder of the collet42 with the collet stop 46 (Figures 2b, 3b- a shoulder of 46 engages a shoulder of 42).
Regarding claim 34: Melenyzer discloses further comprising positioning the collet 42 at least partially within the tubular member 1 (Figure 1a).
Regarding claim 35: Melenyzer discloses wherein the step of tensioning the collet with respect to the tubular member, thereby disconnecting the collet of the releasable connection mechanism from the tubular member to deploy the tubular member within the well further comprises preventing axial movement of the collet with respect to the tubular member.(As best understood, when the collet is in the disconnected position and locked by 48 and 24c, axial movement of the collet with respect to the tubular member is prevented).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13, 14, 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4911237 A to Melenyzer.
Regarding claim 13: Melenyzer discloses further comprising: engaging the collet 42 of the releasable connection mechanism with the tubular member 1 to connect the collet 42 to the tubular member 1 (Figure 1);
However Melenyzer fails to disclose removing the tubular member 1 from the well with the releasable connection mechanism. 
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the method of Melenyzer to perform the step of removing the tubular member 1 from the well with the releasable connection mechanism, in instances where during the performance of the method, an emergency, such a weather, or other natural disaster related issues, arose, and during the initial run-in, it was required to remove the tubing string and liner from the wellbore prior to descending to the setting positon. This would yield the predictable results of removing the tubular member 1 from the well with the releasable connection mechanism.
Regarding claim 14: Melenyzer discloses wherein, the collet is tensioned with respect to the tubular member before moving the collet stop to the engaged position, and the method further comprises engaging the collet 42 engaging with a ring housing (both 29 and 37 can each be considered a ring housing each perform the claimed function) of the releasable connection mechanism to prevent the collet from disengaging the tubular member1. (Figure 1a, Col 39-44)
Regarding claim 21: Melenyzer discloses further comprising shearing a shearable element 43/45 engaged with the ring housing (29/37) (indirectly) to disengage the tubular member 1.
	Regarding claim 22: Melenyzer discloses wherein the shearable element 43 is configured to shear at a predetermined amount of force. (Col 5, lines 10-15).
	Regarding claim 23: Melenyzer discloses wherein the step of the collet 42 engaging the ring housing (29/37) of the releasable connection mechanism to prevent the collet from disengaging the tubular member further comprises allowing axial movement of the collet 42 with respect to the ring housing 29/37 (Figures 2b-4b).
	Regarding claim 24: Melenyzer discloses further comprising positioning the ring housing (29/37) within the tubular member 1 (Figure 1A).
	Regarding claim 25: Melenyzer discloses wherein the collet 42 is radially flexible with respect to the tubular member (Figures 2b, 3b).
Regarding claim 26: Melenyzer discloses further comprising positioning the ring housing 37 about a mandrel 42 comprising the collet 42. (Element 37 is about the collet 42)
Regarding claim 27: Melenyzer discloses wherein the mandrel 42 comprises a recess formed on an outer surface to enable the collet 41 to be flexible with respect to the mandrel. (As best understood, the mandrel/ collet of Melenyzer has various parts 42a – a ring from which fingers extend, each finger with a head 42c, the collet has a recess, due to the heads and are flexible with respect to 42a).
Regarding claim 28: Melenyzer discloses wherein the collet comprises a plurality of slots to define a plurality of fingers 42c (Figure 2b).
Regarding claim 29: Melenyzer discloses, further comprising engaging the tubular member 1 with the plurality of fingers 42c (Figure 1a).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4911237 A to Melenyzer in view of (US 4391326 A) to Greenlee.
Regarding claim 32: Melenyzer discloses the claimed invention except wherein the tubular member 1 comprises a threaded surface and the collet comprises teeth, and the method further comprises engaging the threaded surface with the teeth.
Greenlee teaches a similar collet coupling mechanism where the collet 27 and the tubular member 16 each have threaded surfaces to engage each other (Col 2: 34-49).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the collet and tubular member of Melenyzer to have threaded teeth, in view of Greenlee, for the purpose of mating the connecting elements to carry the tubular (Col 2: 34-49).


Response to Arguments
Applicant’s response dated 1/6/21 is noted.
In the view of the amendments, the claim objections and 112 rejections are with withdrawn.
Applicant argues that Melenyzer does not disclose a collet stop engaging the collet 42.
The examiner disagrees.
Melenyzer has two collet stops, the shoulder of 46 at the bottom, and 46a at the top.  46a both is disengaged and then engages the collet 42, see figures 2-4.
Applicant argues that Melenyzer does not teach or suggest that the collet is tensioned with respect to the tubular member before moving the collet stop to the engaged position.
The Examiner disagrees.
Melenyzer’s collet is moved from the position in figures 2b-4b by hydraulic pressure and cams inward by contact with 37a, and thus some tension in 42 must be present. In other words, since the collet is acted upon, there must be some push from 37a, and thus tension in 42.
The Examiner has amended the rejection to address the amendments to claim 26. It should be noted that Melenyzer’s element 29 acts as a ring housing as claimed except for claim 26. Melenyzer’s element 37 also acts as a ring housing in conjunction with element 29 to perform the claimed functions of 14, 23, 24 and 26 as it is about the collet 42.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A MACDONALD/Examiner, Art Unit 3674